UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1843



MARVIN K. COOK,

                                            Plaintiff - Appellant,

          versus

CITY OF CHARLOTTE; CHARLOTTE CITY COUNCIL;
CHARLOTTE MECKLENBURG POLICE DEPARTMENT; ABBY
DAWKINS GOODSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-131-3-MU)

Submitted:   December 13, 1996         Decided:     December 24, 1996

Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin K. Cook, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm substantially on the reasoning of the district

court. We note that abstention under the doctrine of Younger v.
Harris, 401 U.S. 37 (1971) was appropriate in this case. See Ohio
Civil Rights Comm'n v. Dayton Christian Sch., 477 U.S. 619, 627

(1986). To the extent that it is not moot, we deny Appellant's re-

quest for injunctive relief and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2